Case 3:20-cv-09976-BRM-ZNQ Document 51 Filed 04/09/21 Page 1 of 2 PageID: 2464




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



  ONYX ENTERPRISES INT'L CORP.
                                                       Case No. 3:20-cv-09976 (BRM) (ZNQ)
         v.
                                                                       ORDER
  VOLKSWAGEN GROUP OF AMERICA,
  INC.



        THIS MATTER having been opened to the Court by Defendant Volkswagen Group of

 America Inc.’s (“VW”) motion to stay (ECF No. 19) the D.N.J. litigation initiated by Plaintiff

 Onyx Enterprises International Corporation (“Onyx”) pending adjudication of other judicial

 proceedings—namely, PARTS ID, LLC v. IDParts LLC, No. 20-cv-11253 (D. Mass), which relates

 to the alleged use by VW of Onyx’s house mark iD® (ECF No. 9) and the validity of Onyx’s

 trademark (ECF No. 19 at 2). Onyx filed a brief in opposition to the motion to stay (ECF No. 29),

 VW filed a reply brief to Onyx’s opposition (ECF No. 35), and both parties filed supplemental

 briefs following oral argument (ECF Nos. 46 & 47). Having reviewed the submissions filed in

 connection with the motion and having held oral argument on February 9, 2021, pursuant to

 Federal Rule of Civil Procedure 78(a), for the reasons set forth in the accompanying Opinion, and

 for good cause having been shown,

        IT IS on this 9th of April 2021,

        ORDERED that VW’s Motion to Stay (ECF No. 19) is GRANTED; and it is further

        ORDERED that the Clerk of the Court shall administratively terminate this matter from

 the Court’s docket pending a decision from the Massachusetts District Court, subject to

 reinstatement upon the written application by any party; and it is further


                                                  1
Case 3:20-cv-09976-BRM-ZNQ Document 51 Filed 04/09/21 Page 2 of 2 PageID: 2465




       ORDERED that the Parties shall submit a status report to the Court in 90 days.



                                                          /s/Brian R. Martinotti
                                                          HON. BRIAN R. MARTINOTTI
                                                          UNITED STATES DISTRICT JUDGE




                                              2
